DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 201710258413.3 filed April 19, 2017 as required by 37 CFR 1.55. 
Receipt is also acknowledged of the WIPO publication (WO 2018/0192346) of application PCT/CN2018/080650 filed March 27, 2018.
Claim Status
Claims Filing Date
August 5, 2022
Amended
1, 4, 5, 15, 16
New
21
Cancelled
2, 6, 7, 17-20
Under Examination
1, 3-5, 8-16, 21


	The applicant argues claim 1 is amended to combine the limitations of claims 2, 6, and 17-20 (Remarks pg. 11 para. 4).
Withdrawn Specification Objection
The following objections are withdrawn due to specification amendment:
Page 5 line 27 “processes allow the infiltrated rare earth elements pass along”.  
Page 8 lines 8-9 “which contributes to increase efficiency”.
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 1 lines 14 and 16 both end in a period, “.”. 
Claim 4 lines 2-3 “the sieving treatment means sieving with a 150 mesh sieve” (Emphasis added).
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 line 3-4 “the mixing treatment and sieving treatment”.
Claim 1 line 12 “the surface cleaning and drying”.
Claim 4 line 2 “the raw material powders”.
Claim 15 line 4 “the first water washing” and “the second water washing”.
Claim 15 line 7 “fast drying using strong wind”.
Response to Arguments 
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
Lee in view of Nakamura ‘442, Nakamura ‘788, Wanzhou, Harris, Myers, and Griffiths
	The applicant argues Griffiths teaches a gun speed of 7.5, 10.7, or 17 ft/min (3.81, 5.4, 8.64 cm/s) (Griffiths 3:6-29, Fig. 1), but claim 19 recites a fun speed between 10 and 30 cm/s such that amended claim 1 is not rendered obvious (Remarks pg. 11 para. 4).
	The examiner respectfully disagrees. A gun speed of 17 ft/min (8.64 cm/s) (Griffiths 3:6-29, Fig. 1) is close to the claimed minimum gun speed of 10 cm/s such that, absent evidence to the contrary, one of ordinary skill in the art would have expected the prior art (i.e. Griffiths) to have the same properties as the claimed. A prima facie case of obviousness exists where the claimed ranges do not overlap, but are close. MPEP  invention 2144.05(I).
	The applicant argues that the problems to be solved by Myers are different than those of applicant’s invention because Myers configures the electrostatic system for slow charge decay discharge (i.e. loss of electric charge) of polymer materials, whereas applicant’s invention sprays composite powder to firmly attach to a magnet surface (Remarks para. spanning pgs. 11-12).
	The examiner respectfully disagrees. Myers is in the same field of endeavor as applicant’s invention of coating (i.e. adhering) powder onto the surface of an object using an electrostatic spray gun (Myers [0003], applicant’s claim 1) such that it is analogous art. MPEP 2141.01(a)(I). While Myers teaches an example using polymer materials (Myers [0027]), Myers also references electrostatic spray of a “material” (Myers [0007], [0026]), where the composition is not further limited.
	Further, Myers in view of Lee teaches a grain boundary diffusion material of (1) Re1aMb where (a) Re1a is Dy, Tb, Nd, Pr, or Ho and (b) M is Cu, Zn, Sn, and/or Al and (2) Re2 oxide of TbFx or DyFx (lee [0031, [0048]) that is coated on the surface of a NdFeB sintered magnet by a spray method (i.e. spraying of the claimed composite powder) (Lee [0074], [0076]) of electrostatic spraying that more efficiently paints a workpiece and controls the amount of electrical charge loss over time, enabling production of products with proper characteristics (Myers [0003], [0026]).  
	The applicant argues the claimed invention sprays composite powders that do not include curing agent (applicant’s specification pg. 10, para. 2), whereas Myers teaches adjusting partial cure time of the coating materials (Myers [0026]), such that Myers teaches away (Remarks pg. 12 para. 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exclusion of a curing agent in the composite powder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Myers teaches a parameter that may be adjusted is cure time of the coating material (Myers [0026]) and that depending on the product or coating the process may repeat after a partial cure period (Myers [0034], [0037]). Myers does not appear to be limited to a particular spray or coating material. Evidence that the electrostatic spray method of Myers cannot be used in the process of Lee has not been presented.
	The applicant argues that compared with the rare earth permanent magnet NdFeB obtained by Lee’s method, applicant’s magnet has an increased coercivity while the remanence reduction is basically the same (Remarks pg. 13 para. 2).
	The examiner respectfully disagrees. The burden is on the applicant to establish that the results are unexpected and significant. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” MPEP 716.02(d). Such evidence to support the above allegation has not been presented.
Double Patenting
Applicant’s arguments, see Remarks pg. 14 para. 5, filed August 5, 2022 have been considered. 
In light of claim amendment, a new double patenting rejection is made over US App No. 16/770,608 in view of  Myers and one of Griffiths, Sakuma, or Huang.
New Grounds
	In light of claim amendment a new grounds of rejection is made over Lee in view of Nakamura ‘442, Nakamura ‘788, Wanzhou, Harris, Myers, and one of Griffiths, Huang, or Sakuma.
Abstract Objection
The abstract of the disclosure is objected to because
Line 1 uses legal phraseology “comprises”.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 line 3 “direction of magnetic orientation” fails to comply with the written description requirement. While applicant’s specification recites thickness of the NdFeB magnet to be treated in direction of orientation such as in 15:17, 17:6, and 18:12, there does not appear to be support for the orientation referring to magnetic orientation. Applicant amended claim 5 to overcome a 112(b) rejection of “in direction of orientation” and in the Remarks filed August 5, 2022 recites “Support for the amendments made herein can be found in the application as originally filed…” without providing citations of where the support is for the claim amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 line 1 “((DyTb)F3)96Cu1Al3” renders the claim indefinite. It is unclear how this composition satisfies the requirements of the composite material of claim 1. In claim 1 lines 3-10 the composite material has a formula of H100-x-yMxQy, where H is one or more fluoride or oxide of Dy, Tb, DyTb, Ho, and Gd, M is Nd and/or Pr, Q is one or more of Cu, Al, Zn, Ga, and Sn, x is 1 to 15 at%, and y is 4 to 25 at%. Therefore, claim 1 clearly requires 1 to 15 at% of M, Nd and/or Pr, but ((DyTb)F3)96Cu1Al3, does not include Nd or Pr. For the purpose of examination claim 21 will be given the broadest reasonable interpretation of ((DyTb)F3)96Cu1Al3 also requiring 1 to 15 at% Nd and/or Pr such that claim 1 is also satisfied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 12, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0203892) in view of Nakamura ‘442 (US 2008/0245442), Nakamura ‘788 (US 2007/0240788), Wanzhou (CN 102400118 machine translation), Harris (US 6,399,146), Myers (US 2014/0106079), and one of Griffiths (US 5,114,736), Sakuma (EP 0677596), or Huang (CN 103894329 machine translation).
Regarding claim 1, Lee teaches a grain boundary diffusion material of mixed (1) Re1aMb and (2) Re2 fluoride powder ([0061]) where in (1) Re1aMb  (a) Re1a is Dy, Tb, Nd, Pr, or Ho (i.e. M is Nd or Pr) and (b) M is Cu, Zn, Sn, and/or Al (i.e. Q is one or more in Cu, Al, Zn, and Sn) and in (2) Re2 oxide is TbFx or DyFx (i.e. fluoride powder of Dy or Tb) ([0031], [0048]), where in (1) M is present in an amount of 0.1 to 99.9 ([0023], [0030]) and the mixing ratio of the alloy powder (i.e. Re1aMb) to the rare earth compound (i.e. Re2 fluoride) is 1:99, 10:90, or 50:50 (Table 2). The below table shows the relative amounts of the Re2 Oxide (i.e. H), Dy, Tb, Nd, Pr, or Ho (i.e. M), and M of Cu, Zn, Sn, and/or Al (i.e. Q) based on the teachings in Lee ([0023], [0030], [0048], Table 1), which have amounts that fall within the claimed ranges (i.e. H, balance, is 50 to 99 at%, M, x, is 0.01 to 45 at%, and W, y, is 0.01 to 45 at%). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
M amount
Alloy Powder : Rare Earth Compound
Re2 Oxide (i.e. H)
Dr, Tb, Nd, Pr, or Ho (i.e. M)
Cu, Zn, Sn, and/or Al (i.e. Q)
0.1
1 : 99
99
0.01
0.99
99.9
1 : 99
99
0.99
0.01
0.1
10 : 90
90
1
9
99.9
10 : 90
90
9
1
0.1
50 : 50
50
5
45
99.9
50 : 50
50
45
5


Lee teaches a method for manufacturing a rare earth permanent magnet ([0002]) of mixing the Re2 fluoride and metal compound powders (i.e. mixing treatment) ([0064]) to specified amounts (see above, which necessarily requires a previous step of weighing powders of the raw materials in order to mix the desired amounts) ([0023], [0030], [0031], [0048], Table 2), coating the grain boundary diffusion material on the surface of a NdFeB sintered magnet by a spray method (i.e. adhering the composite powder to the surface of the NdFeB magnet to be treated to obtain a NdFeB magnet, the surface of which is adhered with a composite powder film) ([0074], [0076]) so that the thickness of the grain boundary diffusion layer (i.e. composite film powder)  is 5 to 150 um ([0077]), heating the NdFeB sintered magnet coated with the grain boundary diffusion material in a vacuum atmosphere at 700 to 950°C (i.e. performing vacuum thermal treatment on the NdFeB magnet, the surface of which is adhered with a composite powder film), rapidly cooling to room temperature (i.e. cooling to obtain a diffused NdFeB magnet), then heating at 480 to 520°C (i.e. performing tempering treatment on the diffused NdFeB magnet to obtain the rare earth permanent magnet) ([0080]), where rapidly cooling is performed by injecting inert gas ([0081]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Lee is silent to mixing the raw materials in a nitrogen gas or other oxygen-free environment.
Nakamura ‘442 teaches a R-Fe-B permanent magnet ([0001]) that is coated with a rare earth oxide of fluoride powder then heat treated ([0013]) where rare earth powder mixing is performed in nitrogen ([0043], [0068], [0069]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee to mix the Re1aMb and Re2 oxide powder in nitrogen because it is an inert gas that does not react with or oxidize the powder.
Lee is silent to the NdFeB sintered magnet being machined into a prescribed shape and size.
Nakamura ‘788 teaches a R-Fe-B permanent magnet ([0002]) that is machined ([0004], [0010]) before heat treating with a rare earth fluoride powder ([0011], [0012]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee to machine the magnet body prior to performing the grain boundary diffusion process because it produces a high performance magnet with a compact size or reduced thickness with weight and size reductions, better performance, and energy savings (Nakamura ‘788 [0003]).
Lee is silent to surface cleaning to obtain a NdFeB magnet to be treated.
Wanzhou teaches a method of pre-treating the surface of a sintered NdFeB permanent magnet (4:133, 5:183, 6:185-203, 8:267-290) prior to surface coating (4:135-136).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee to pre-treat the surface of the NdFeB sintered magnet prior to coating with the grain boundary diffusion material because it removes metal debris and other impurities from the magnet surface (Wanzhou 6:189-191, 8:274-276).
Lee is silent drying after surface cleaning to obtain a NdFeB magnet to be treated.
Harris teaches coating a Nd-Fe-B magnet (1:47-53) where sintered Nd-Fe-B magnets are degreased, rinsed, then blow dried (4:35-41) prior to coating (4:42-47).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee in view of Wanzhou to blow dry the magnet after cleaning and before coating because it provides a clean magnet that is ready for subsequent treatment, where blow drying removes the surface cleaning agents from the magnet.
Lee teaches coating by a spray  method ([0074], [0076]), but is silent to adhering by static electricity in an oxygen-free environment.
Myers teaches an electrostatic spray tool to coat objects ([0003], [0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee for the spray method of coating the grain boundary diffusion material to electrostatic because it more efficiently paints a workpiece by using charged particles that are accelerated towards a conductive workpiece by an electrostatic charge where the method of Myers controls the amount of electrical charge loss over time to enable production of products with proper characteristics (Myers [0026]).
Lee is silent to furnace cooling after the vacuum thermal treatment.
 Harris teaches a sintered Nd-Fe-B magnet (4:33-35) that is coated and undergoes a heat treatment diffusion (4:41-51) is allowed to cool in the furnace to room temperature (4:57-60).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee to cool in the furnace because it maintains the same atmosphere (i.e. both composition and pressure) as during the heat treatment, preventing unwanted reactions on the magnet surface while it cools.
Lee in view of Myers teaches electrostatic spraying (Myers [0003], [0026]) by applying a voltage of 5 to 100 kV (Myers [0029], [0033], [0041], [0043]) at a voltage of 5 to 100 kV (Myers [0029], [0033], [0041], [0043]) for approximately 1 to 100 seconds (Myers [0034]) with a distance between the sprayer and object to be 3 to 12 inches (about 7.62 to 30.48 cm) (Myers [0049]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Lee in view of Myers is silent to the movement speed of the spray gun.
Griffiths teaches an electrostatic spray coating (1:8-11) with a gun speed of 7.5, 10.7, or 17 ft/min (3.81, 5.44, 8.64 cm/s) (3:6-29, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the electrostatic spray process of Lee in view of Myers to control the gun speed such as at 7.5, 10.7, or 17 ft/min (3.81, 5.44, 8.64 cm/s) because the thickness of the spray coated layer is inversely proportional to the speed of the spray gun and control of the gun scan rate ensures constant coating thickness over the entire surface of the coated object (Griffiths 3:30-46). In the case where the claimed ranges or amounts are so close that one of ordinary skill in the art would have expected them to have the same properties a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Sakuma teaches a coating process by electrostatic spraying at a voltage of 30 to 120 kV, a distance of 5 to 40 cm (3:26-49), and a scanning speed of 20 cm/sec (5:3-17).
It would have been obvious to one of ordinary skill in the art in the process of Lee in view of Myers to have a movement speed of the spray gun of 20 cm/sec because it provides a uniform film without cracking (Sakuma 2:11-14).
Alternatively, Huang teaches a method of spraying a surface ([0002]) with improved spraying efficiency ([0006]) using an electrostatic spray gun ([0017]) where the distance between the spray gun and surface is 20 cm and the moving speed of the spray gun is 30 cm/s ([0038], [0048]).
It would have been obvious to one of ordinary skill in the art in the process of Lee in view of Myers to move the spray gun at 30 cm/s because it moves uniformly at this speed (Huang [0038]) and forms a more uniform coating (Huang [0048]).
Regarding claim 4, Lee is silent to the particle size.
Nakamura ‘442 teaches a R-Fe-B permanent magnet ([0001]) that is coated with a rare earth oxide of fluoride powder then heat treated ([0013]) where the reactive powder has a particle size of up to 100 um (i.e. -150 mesh sieve, where such a particle size is obtained by sieving treatment with a 150 mesh sieve) ([0052]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee for the diffusion powder to have a particle size of up to 100 um (i.e. -150 mesh sieve) because fine powder offers a larger contact area that participates in the diffusion reaction (Nakamura ‘442 [0052]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Lee teaches heat treatment in a vacuum atmosphere at 10^-5 torr or less and 700 to 950°C for 1-10 hours ([0079], [0080], Table 2). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Lee is silent to an after treatment process.
Nakamura ‘442 teaches a R-Fe-B permanent magnet ([0001]) that is coated with a rare earth oxide of fluoride powder then heat treated ([0013]) where after absorption and aging the magnet is cleaned with acids and organic solvents ([0065]) such as nitric acid and methanol, ethanol, or isopropyl alcohol (i.e. alcohol) ([0063]) to remove surface oxide film ([0062]) (i.e. soaking the rare earth permanent magnet in dilutee nitric acid to remove residual attachments on the surface thereof) where a step of rinsing with deionized water is included after cleaning (i.e. cleaning the rare earth permanent magnet with a deionized water) ([0070]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee to clean the surface of the magnet after heat treating because it removes the oxide film (Nakamura ‘442 [0062]) and prepares the magnet surface for subsequent plating or painting (Nakamura ‘442 [0065]). 
Regarding claim 16, Lee teaches the thickness of the grain boundary diffusion layer (i.e. composite film powder)  is 5 to 150 um ([0077]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 21, Lee teaches (1) Re1aMb and (2) Re2 fluoride powder ([0061]) where in (1) Re1aMb  (a) Re1a is Dy, Tb, Nd, Pr, or Ho (i.e. M is Nd or Pr) and (b) M is Cu, Zn, Sn, and/or Al (i.e. Q is Cu and  Al) and in (2) Re2 oxide is TbFx or DyFx (i.e. fluoride powder of Dy or Tb) ([0031], [0048]), where in (1) M is present in an amount of 0.1 to 99.9 ([0023], [0030]) and the mixing ratio of the alloy powder (i.e. Re1aMb) to the rare earth compound (i.e. Re2 fluoride) is 1:99, 10:90, or 50:50 (Table 2). 
While Lee teaches Re2 oxide is TbFx or DyFx, it would have been obvious to one of ordinary skill in the art to use a TbDyFx (i.e. (DyTb)F3) powder because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. MPEP 2144.06(I). 
The below table shows the relative amounts of the Re2 Oxide (i.e. H), Dy, Tb, Nd, Pr, or Ho (i.e. M), and M of Cu, Zn, Sn, and/or Al (i.e. Q) based on the teachings in Lee ([0023], [0030], [0048], Table 1), which have amounts that fall within the claimed ranges (i.e. H, balance, is 50 to 99 at%, M, x, is 0.01 to 45 at%, and W, y, is 0.01 to 45 at%). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
M amount
Alloy Powder : Rare Earth Compound
Re2 Oxide (i.e. H)
Dr, Tb, Nd, Pr, or Ho (i.e. M)
Cu, Zn, Sn, and/or Al (i.e. Q)
0.1
1 : 99
99
0.01
0.99
99.9
1 : 99
99
0.99
0.01
0.1
10 : 90
90
1
9
99.9
10 : 90
90
9
1
0.1
50 : 50
50
5
45
99.9
50 : 50
50
45
5


In the event it is determined that the powder of Lee does not read on the claimed composite powder, then the below rejection is applied.
Lee teaches (1) Re1aMb and (2) Re2 fluoride powder ([0061]) where in (1) Re1aMb  (a) Re1a is Dy, Tb, Nd, Pr, or Ho (i.e. M is Nd or Pr) and (b) M is Cu, Zn, Sn, and/or Al (i.e. Q is Cu and  Al) and in (2) Re2 oxide is TbFx or DyFx (i.e. fluoride powder of Dy or Tb) ([0031], [0048]), where in (1) M is present in an amount of 0.1 to 99.9 ([0023], [0030]) and the mixing ratio of the alloy powder (i.e. Re1aMb) to the rare earth compound (i.e. Re2 fluoride) is 1:99, 10:90, or 50:50 (Table 2). The above table shows the relative amounts of the Re2 Oxide (i.e. H), Dy, Tb, Nd, Pr, or Ho (i.e. M), and M of Cu, Zn, Sn, and/or Al (i.e. Q) based on the teachings in Lee ([0023], [0030], [0048], Table 1), which have amounts that fall within the claimed ranges (i.e. H, balance, is 50 to 99 at%, M, x, is 0.01 to 45 at%, and W, y, is 0.01 to 45 at%). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Lee is silent to Re2 oxide including TbO3 or DyO3.
Nakamura ‘442 teaches a diffusion material of an oxide or fluoride of a rare earth material ([0036]) with at least 40 at% of Dy or Tb ([0048]).
It would have been obvious to one of ordinary skill in the art to replace the Tb or Dy fluoride powder of Lee with Tb or Dy oxide because they are art recognized equivalents known for the same purpose (Nakamura ‘442 [0036], [0048]). It is prima facie obvious to substitute equivalents for the same purpose. MPEP 2144.06(II).
Therefore, Lee in view of Nakamura ‘442 teaches a powder of Re1aMb where Re1a (i.e. M) is Nd, Mb is one of Cu and Al (i.e. Q is Al or Cu and Al) (Lee [0031], [0048]) mixed with Re2 oxide or fluoride powder of an oxide of Tb or Dy (i.e. TbO3 or TbF3 and DyO3) (Lee [0031], [0048]; Nakamura ‘442 [0036], [0048]) (i.e. (TbO3)94Nd1Al5 or (TbF3)46(DyO3)48Nd2ZnSnCu2). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0203892) in view of Nakamura ‘442 (US 2008/0245442), Nakamura ‘788 (US 2007/0240788), Wanzhou (CN 102400118 machine translation), Harris (US 6,399,146), Myers (US 2014/0106079) , and one of Griffiths (US 5,114,736), Sakuma (EP 0677596), or Huang (CN 103894329 machine translation) as applied to claim 1 above, and further in view of Mino (JP 2016-034024 machine translation).
Regarding claim 3, Lee teaches Re1a is Dy, Tb, Nd, Pr, or Ho ([0031], [0048]), but is silent to Re1a being Nd and Pr and the mass ratio of Pr to Nd.
Mino teaches an R-T-B based sintered magnet ([0001]) in which an RLM alloy of Nd and/or Pr and an RH powder of Dy and/or Tb oxide is disposed on the magnet surface and heat treated ([0011]) where an example of an RLM alloy is Nd55Pr15Cu30 (i.e. Pr:Nd is 0.27) (Table 1, No. 31).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee for the Re1aMb alloy powder to be Nd55Pr15Cu30 because it greatly improves the HcJ of the magnet due to the reduced melting of the RH oxide at the heat treatment diffusion (Mino [0023], [0034], [0035]). 
Further, Lee teaches Re1a is Nd or Pr ([0031], [0048]). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.” MPEP 2144.06(I). Therefore, Re1a being Nd and Pr is prima facie obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0203892) in view of Nakamura ‘442 (US 2008/0245442), Nakamura ‘788 (US 2007/0240788), Wanzhou (CN 102400118 machine translation), Harris (US 6,399,146), Myers (US 2014/0106079) , and one of Griffiths (US 5,114,736), Sakuma (EP 0677596), or Huang (CN 103894329 machine translation) as applied to claim 1 above, and further in view of Morimoto (US 2010/0231338).
Regarding claim 5, Lee teaches is silent to the thickness of the NdFeB magnet to be treated in direction of orientation.
Morimoto teaches a R-Fe-B rare-earth sintered magnet where light rare-earth element RL is replaced with heavy rare-earth element RH ([0002]) with a thickness of at least 3 mm to about 10 mm ([0016], [0017], [0021]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee for the magnet to have a thickness of at least 3 mm to about 10 mm because it is the thickness needed for EPS and HEV motors (Morimoto [0017]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0203892) in view of Nakamura ‘442 (US 2008/0245442), Nakamura ‘788 (US 2007/0240788), Wanzhou (CN 102400118 machine translation), Harris (US 6,399,146), Myers (US 2014/0106079) , and one of Griffiths (US 5,114,736), Sakuma (EP 0677596), or Huang (CN 103894329 machine translation) as applied to claim 8 above, and further in view of Yu (US 2014/0352847).
Regarding claim 9, Lee teaches heat treatment in a vacuum atmosphere at 10^-5 torr or less and 700 to 950°C for 1-10 hours then cooling to room temperature (i.e. the furnace cooling is performed until the temperature is no more than 50°C) ([0079], [0080], Table 2). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Lee is silent to a holding time of 30 to 40 h.
Yu teaches a method of diffusion of a R-Fe-B sintered magnet coated with Tb or Dy ([0012]-[0015]) including holding for 2 to 72 hours at 750 to 1000°C ([0016], [0033]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee for the diffusion process to be performed for 2 to 72 hours because at least 2 hours is needed to totally diffuse to the inner part of the sintered magnet and longer than 72 hours evaporates Pr, Nd, Tb, and Dy attached to the surface, resulting in poor performance of the sintered magnet (Yu [0033]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0203892) in view of Nakamura ‘442 (US 2008/0245442), Nakamura ‘788 (US 2007/0240788), Wanzhou (CN 102400118 machine translation), Harris (US 6,399,146), Myers (US 2014/0106079) , and one of Griffiths (US 5,114,736), Sakuma (EP 0677596), or Huang (CN 103894329 machine translation) as applied to claim 1 above, and further in view of Yu (US 2014/0352847).
Regarding claim 10, Lee teaches heating to 480 to 520°C ([0080]), but is silent to the time. In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Yu teaches a method of diffusion of a R-Fe-B sintered magnet coated with Tb or Dy ([0012]-[0015]) including aging at 450 to 600°C for 1 to 10 hours ([0017], [0022]) after diffusion treatment ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee to perform the 480 to 520°C heating for 1 to 10 hours because it ages the diffused magnet, forming a sintered magnet with good appearance and high practical significance with largely improved coercivity (Yu [0022], [0023]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Lee in view of Yu teaches heating to 480 to 520°C (Lee [0080]; Yu [0017], [0022]) for 1 to 10 hours (Yu [0017], [0022]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0203892) in view of Nakamura ‘442 (US 2008/0245442), Nakamura ‘788 (US 2007/0240788), Wanzhou (CN 102400118 machine translation), Harris (US 6,399,146), Myers (US 2014/0106079), and one of Griffiths (US 5,114,736), Sakuma (EP 0677596), or Huang (CN 103894329 machine translation) as applied to claim 1 above, and further in view of Kunieda (US 2010/0129538).
Regarding claim 13, Lee in view of Nakamura ‘442 is silent to the nitric acid mass concentration and the soaking time.
Kunieda teaches a rare earth magnet process ([0001]) including heavy rare earth diffusion ([0012]) that is cleaned using a 3 wt% nitric acid/ethanol mixture with a 3 minute (i.e. 180 second) immersion ([0049]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee in view Nakamura ‘442 to clean with a 3 wt% nitric acid/ethanol mixture for 3 minutes because it removes dirt or oxide attached to the surface yielding a clean surface (Kunieda [0031], [0032], [0049]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0203892) in view of Nakamura ‘442 (US 2008/0245442), Nakamura ‘788 (US 2007/0240788), Wanzhou (CN 102400118 machine translation), Harris (US 6,399,146), Myers (US 2014/0106079), one of Griffiths (US 5,114,736), Sakuma (EP 0677596), or Huang (CN 103894329 machine translation), and Kunieda (US 2010/0129538) as applied to claim 13 above, and further in view of Zhenlun (CN 101638782 machine translation).
Regarding claim 14, Lee in view of Nakamura ‘442 and Kunieda teaches a 3 wt% nitric acid/ethanol mixture (Kunieda [0049]), but is silent to a nitric acid concentration of 2 to 10%.
Zhenlun teaches a surface treatment for sintered NdFeB permanent magnet materials ([0002]) using 1 to 6 % nitric acid ([0027]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee in view Nakamura ‘442 and Kunieda to clean with 1 to 6% nitric acid because within this concentration nitric acid removes an oxide film (Zhenlun [0027]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0203892) in view of Nakamura ‘442 (US 2008/0245442), Nakamura ‘788 (US 2007/0240788), Wanzhou (CN 102400118 machine translation), Harris (US 6,399,146), Myers (US 2014/0106079), and one of Griffiths (US 5,114,736), Sakuma (EP 0677596), or Huang (CN 103894329 machine translation) as applied to claim 1 above, and further in view of Hoshi (US 2003/0041920), Katsumi (US 5,840,375), and Komatsu (US 2008/0118747).
Regarding claim 15, Lee in view of Wanzhou and Harris teaches pre-treating the surface by degreasing (i.e. firstly placing the sintered NdFeB magnet in a degreasing tank and soaking to remove oil stain on the surface of the magnet), cleaning with water to ensure no degreasing fluid remains on the surface of the magnet (i.e. performing the first water wash) (Wanzhou 6:193-198, 8:278-284), activation using 120g/L nitric acid for 45 s (i.e. acid pickling with a dilute HNO3), rinsing with water to ensure no activation liquid remains on the surface (i.e. second water washing) (Wanzhou 6:200-203, 8:286-290), and blowing dry (i.e. the air drying it fast drying using strong wind) (Harris 4:35-41).
Lee in view of Wanzhou and Harris teaches degreasing for 3 min (Wanzhou 6:193-198, 8:278-284), but is silent to degreasing by soaking for 8-15 minutes.
Hoshi teaches a layer-coated R-T-B magnet ([0005]) that undergoes a pretreatment ([0038], [0039]) including degreasing for 1 to 60 minutes ([0040], [0041]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee in view of Wanzhou and Harris to degrease for 1 to 60 minutes because it provides sufficient degreasing without deteriorating magnetic force (Hoshi [0040], [0041]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Lee in view of Wanzhou, Harris, and Hoshi is silent to ultrasonic treatment being sequentially performed after the second water washing.
Katsumi teaches coating a rare-earth based permanent magnet (1:5-13) with a pre-treatment for surface cleaning of ultrasonic cleaning in deionized water preceded by immersion in nitric acid (9:1-5).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee in view of Wanzhou, Harris, and Hoshi to include ultrasonic treatment after nitric acid immersion because it is a known pre-treatment for cleaning in nitric acid (Katsumi 9:1-7). 
Lee in view of Wanzhou, Harris, and Katsumi is silent to the ultrasonic treatment time.
Komatsu teaches a process for producing a permanent magnet ([0001]) including ultrasonic rinsing for 30 seconds ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Lee in view of Wanzhou, Harris, and Katsumi to perform ultrasonic treatment for 30 seconds because it rinses an acid pickled magnet sufficiently to alloy for subsequent film formation (Komatsu [0038]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-16, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/770,608 (App ‘608) in view of Myers (US 2014/0106079), and one of Griffiths (US 5,114,736), Sakuma (EP 0677596), or Huang (CN 103894329 machine translation). 
App ‘608 teaches a method of preparing of a rare earth permanent magnet of sintering a NdFeB magnet, providing a diffusion layer on the sintered magnet of H100-x-yMxQy where H is one or more metal or fluoride or oxide powders of Dy, Tb, Ho, and Gd, M is Nd, Pr, or NdPr metal powder, and Q is one or more of Cu, Al, Zn, and Sn, where x is 0-20 and y is 0 to 40, diffusion heat treating, and tempering (claim 1).
App ‘608 is silent to applying the diffusion layer on the surface by electrostatic spraying.
Myers teaches an electrostatic spray tool to coat objects ([0003], [0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of App ‘608 for to coat the grain boundary diffusion material by electrostatic spraying because it more efficiently paints a workpiece by using charged particles that are accelerated towards a conductive workpiece by an electrostatic charge where the method of Myers controls the amount of electrical charge loss over time to enable production of products with proper characteristics (Myers [0026]).
App ‘608 in view of Myers teaches electrostatic spraying (Myers [0003], [0026]) by applying a voltage of 5 to 100 kV (Myers [0029], [0033], [0041], [0043]) at a voltage of 5 to 100 kV (Myers [0029], [0033], [0041], [0043]) for approximately 1 to 100 seconds (Myers [0034]) with a distance between the sprayer and object to be 3 to 12 inches (about 7.62 to 30.48 cm) (Myers [0049]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
App ‘608 in view of Myers is silent to the movement speed of the spray gun.
Griffiths teaches an electrostatic spray coating (1:8-11) with a gun speed of 7.5, 10.7, or 17 ft/min (3.81, 5.44, 8.64 cm/s) (3:6-29, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the electrostatic spray process of App ‘608 in view of Myers to control the gun speed such as at 7.5, 10.7, or 17 ft/min (3.81, 5.44, 8.64 cm/s) because the thickness of the spray coated layer is inversely proportional to the speed of the spray gun and control of the gun scan rate ensures constant coating thickness over the entire surface of the coated object (Griffiths 3:30-46). In the case where the claimed ranges or amounts are so close that one of ordinary skill in the art would have expected them to have the same properties a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Sakuma teaches a coating process by electrostatic spraying at a voltage of 30 to 120 kV, a distance of 5 to 40 cm (3:26-49), and a scanning speed of 20 cm/sec (5:3-17).
It would have been obvious to one of ordinary skill in the art in the process of App ‘608 in view of Myers to have a movement speed of the spray gun of 20 cm/sec because it provides a uniform film without cracking (Sakuma 2:11-14).
Alternatively, Huang teaches a method of spraying a surface ([0002]) with improved spraying efficiency ([0006]) using an electrostatic spray gun ([0017]) where the distance between the spray gun and surface is 20 cm and the moving speed of the spray gun is 30 cm/s ([0038], [0048]).
It would have been obvious to one of ordinary skill in the art in the process of App ‘608 in view of Myers to move the spray gun at 30 cm/s because moves uniformly at this speed (Huang [0038]) and forms a more uniform coating (Huang [0048]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735